Judgment reversed.
See journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed;jthis court being of the opinion that the insolvency court having granted *391a decree of divorce on the petition of plaintiff in error and having overruled the motion of defendant in error to set aside said decree, neither the insolvency court nor the circuit court had jurisdiction to entertain an application thereafter filed in that case by defendant in error for alimony.
It is therefore ordered that the motion of defendant in error for alimony be dismissed.
Nichols, C. J., Shauck, Johnson, Donahue, Wanamaker and Newman, JJ., concur. Wilkin, J., not participating.